'Mr. Chief Justice Del Toro
delivered tlie opinion of the Court.
On January 27, 1940, three complaints were filed in the Municipal Court of San Juan, Second Section, by the Insular Policeman Primitivo Cancel, against defendant appellant, Martín Cruz Carrillo.
In the first complaint defendant was charged with having illegally, wilfully and maliciously and with a criminal intent to inflict serious personal injury on a human being, assaulted and battered Guillermo de la Paz Santos, shooting at him with a pistol and inflicting a wound in his leg, all this hap*35pening on January 26, 1940, at 6:15 on the afternoon, at Nueva Palma Street of Tras Talleres, Santurce.
In the second complaint he ivas charged with bearing upon his person a pistol of make and caliber unknown, all this in the same place and on the same day-and hour as the previous event.
And in the third complaint he is charged with having illegally, wilfully and maliciously and with criminal intent to inflict serious personal injury on a human being, assaulted and battered Juana Román Pagán, shooting at her with a pistol and wounding her in the left leg, all this in the sáme place and on the same day and hour of the previous events.
The cases were appealed to the district court and on May 1, 1940, defendant was arraigned and after he had pleaded not guilty, the trial was held and the court found him guilty in the three cases, sentencing him to six months in jail in the first, two months in the second and a year in the third.
Defendant appealed to this Court, filing a single transcript of the record, and the hearing of the three appeals was held jointly on the 15th of last January.
Appellant alleges that the evidence presented by The People is not sufficient to uphold the judgments appealed from. We shall proceed to summarize and examine said evidence.
The first witness who testified was Guillermo de la Paz Santos who stated that he saw the defendant on January 26, 1940; that the witness was walking on Nueva Palma Street of Tras Talleres, Santurce; that he met a group of about twenty-five persons and while passing heard a voice which said: “Listen”, he then looked backwards and saw defendant walking towards him with a dagger. He ran, heard a shot and felt himself wounded by a bullet. He did not see anybody with a firearm. He does not know who wounded him.
To the following question of-the district attorney: “What was this defendant doing there, besides holding the dagger in *36his hand?”, lie answered: “I did not see Mm do anytMng else. I saw Mm running down the street about fifteen or twenty feet from me. He was running like a bull like mad, when I tried to cross to the other corner.”
The district attorney asked him insistently if what he testified was the same as what he had said in the municipal court and the witness maintained that it was the same, and when asked if it was also the same as what he had told the policeman, he answered: “I did. not talk with the policeman.”
Juana Román was called to the witness stand and she said that she saw the defendant for the first time “on the day-the events took place,” which events she describes as follows:
“ ... I was selling oranges on tbe street and this young man came out (he seemed to be crazy and not in his normal mind) and he started running and came up to the place where a lot of us were and he was walking with an instrument resembling a file, gesturing like this, and I then drew back on the sidewalk and then he, .half crazy, tried to seize me and I started to run and while I was running, I felt wounded by a bullet in this leg.”
She does not know who fired the shot. The thing that the defendant had in his hand was a file.
Questioned insistently by the district attorney if she had testified the same in the municipal court, she answered affirmatively.
Marcelo Vázquez, an Inspector of the Department of Health, was the third witness for the prosecution. He knows the defendant.
He said:
“The day that the events took place I was home combing my hair in front of a dresser when I heard a shot and after hearing the shot I heard cries and I looked towards the porch. My house . . . here is a corner and a house right on it and the next house is mine. When I heard the first shot and the cries following it, I went out on the porch and looked to the corner and saw this young man (the defendant) with a small black pistol in his hand held in this way, and he was looking toward me and firing, and then I heard shouts from the *37crowd, and saw people running, and went down the stairs right away and out to the street, and when I reached the corner, this young man, (the defendant), tried to run up Nueva Palma Street, and he had a fifty meters lead on me when I reached the corner, and then the Policeman, Primitivo Cancel, reached the spot and asked me: 'What is the matter?’ — Martín Cruz has fired a few shots and has wounded some people’ — and then he said: ‘Help me to catch him’, and we started to run, and while we followed him, he kept running forward and when he reached the corner of Nueva Palma and San Juan Streets Cancel began to lag and I kept on running and when hé reached the corner, the defendant stopped and when he stopped he took from, his bosom a file sharpened at the point and when I saw that he stopped in front of me with this, I drew out my revolver and I told him: ‘drop that file’, and then he started running again down San Juan Street and when he reached Valencia Street the Policeman Cancel came up to him, drew out his revolver, and said: ‘Halt or I will shoot you’, then the accused did not stop but went on running and- Cancel fired a shot towards the legs with such bad luck that the bullet hit the bumper of a ear, and the accused thought that he was wounded and fell, but he got up again and went on running and he turned through Valencia Street towards the Zone and then the Policeman Cancel fired in the air and I followed him and towards the end of Valencia Street I caught up with the accused and he still had the file in his hand and I told him: ‘Drop that file and give yourself up because otherwise the policeman is going to strike you’, and then I seized his hand with the revolver, but at that moment the Policeman, Cancel, came up to us and arrested him. — Q.—And the pistol? — A.— The pistol disappeared, because when I reached the corner the pistol was no longer in his hand.”
He says that he did not see Juana Bomán when she was wonnded. Neither did he see Santos. He was cross examined in detail by defendant’s lawyer, the cross examination ending thus:
“Q. — Did-he have the file when you caught up with him?— A. — Yes, he had the file. — Q.—Did he defend himself with the file? A. — Yes, sir. — Q.—Did he defend himself with the pistol? — A.—At that moment he did not have the pistol.”
Sixta Figueroa, daughter of Juana Bomán, when called to the stand stated that she knew nothing about the affair, *38and the district attorney said: “The plaintiff rests.” The defense then addressed the court as follows:
“With respect to tbe two offenses of aggravated assault and battery we are going to present a motion for non suit because in our opinion there has been no direct evidence to connect defendant with the offense with which he is charged. With respect to the offense of carrying weapons, as there is only one witness, we will proceed to offer evidence. With respect to the aggravated assault and battery, we maintain that there is absolutely no evidence.”
The district attorney objected and the court denied the motion. The defendant testified as follows:
“What happened is that the gentleman Eleuterio Aquino and I had a quarrel when he was a barber and when we quarrelled he feinted as though he was going to kick me and I was carrying a Gem razor and I slashed at him and cut him and Ramón Quiteño drew out a pistol and fired several shots at me, and in the group of persons who were there several were wounded, and I started running up the street and at that moment Marcelo Vázquez and Primitivo Cancel arrived and fell upon me; he struck me with a revolver and I was detained in jail, afterwards when they saw that I was wounded they took me to the hospital.”
At liis attorney’s questions, lie answered that Ramón Quiteño is a good friend of Vázquez, the Inspector of the Department of Health.
Another witness, Cristina Colón, testified that all she could say was that when she went by, the defendant slashed her with the file and that she did not see any pistol on him.
Such in short was the evidence which filed before the court. The pistol was not seized. The complainant, Cancel, did not testify at the trial. No connection exists between the wounded persons and the defendant. There was no quarrel between them and one of them says that the defendant was carrying a dagger while another says it was a file. The only witness who affirms that the defendant was carrying a pistol and was firing it is the Inspector Vázquez, who, revolver in hand, pursued him. The complainant policeman was also *39carrying a revolver and fired on the defendant while pursuing him. Defendant explains the origin of the affair in a practical and credible manner. The other witnesses, including those of the prosecution, with the exception of Vázquez, make out the defendant to be a madman attacking people right and left but with a file, not with a pistol, and Vázquez himself also mentions the file.
Is this sufficient evidence to uphold a conviction? If Váz-quez’s testimony is believed, there is direct proof that defendant was carrying a weapon and indirect proof that he wounded Santos and Juana -Román with it. Said evidence, however, may lead us to a different conclusion, that is, that the wounds were inflicted by the policeman himself or by the person who assaulted the defendant if his testimony is believed, or perhaps by Vázquez.
There were many persons there who could have observed directly all that happened. They were not brought to court as witnesses. Cancel did not testify. The weapon was not offered in evidence nor seized, and although we have said on several occasions that that is not absolutely necessary in cases of this nature, its immediate seizure by Vázquez or Cancel would have been of great weight, perhaps even the. decisive factor.
As Vazquez’s testimony was confusing rather than clear, not being supported by the witnesses of the prosecution, who before they were wounded saw the defendant with the file and not a firearm, and as other shots were fired which might have caused the wounds, we believe that a reasonable doubt arises from all this evidence which should be decided in favor of the defendant.
For the above stated reasons, the judgments appealed from must be reversed and the defendant acquitted in the three cases, his immediate freedom being decreed since it appears from the record that he is detained in the District Jail' of San Juan.